COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                     01-14-00648-CV
Style:                            Barrett Wakefield and Howard Wakefield III
                                  v. Sam Ayers and Claudia Ayers
Date motion filed*:               November 19, 2014
Type of motion:                   Motion for extension of time to respond to notice
Party filing motion:              Appellant Barrett Wakefield
Document to be filed:             Response to Notice

Is appeal accelerated?       No

If motion to extend time:
         Original due date:                            November 18, 2014
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted in part
                    If document is to be filed, document due: January 2, 2015
                            The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          Appellants’ response to this Court’s notice of intent to dismiss, issued November 4, 2014, is due to be filed no
          later than January 2, 2015.




Judge’s signature: /s/ Terry Jennings
                   

Panel consists of       ____________________________________________

Date: December 4, 2014




November 7, 2008 Revision